DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/15/20 and 3/11/21 were filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


4.	Claims 9 and 12 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 already requires aluminum oxide.  Claim 12 requires the same ratios as stated in claim 1.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-4, 6-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0349762 A1) to Sasaki et al.  (hereinafter Sasaki) in view of the teachings of (US 5,594,231) to Pellicori et al.  (hereafter Pellicori).  
Sasaki is directed toward lubricating films.  Sasaki discloses at paragraph [0009] that an aqueous coating agent that is polymerizable into a film that has solid particles as lubricants.  Sasaki discloses at paragraph [0011] that the coating has a low friction coefficient and favorable abrasion resistance.  Sasaki discloses at paragraph [0012] that the composition is a polymerizable monomer, water and a solid particle.  Sasaki discloses at paragraph [0017] that a preferred particles in the reduced friction coating are graphite, aluminum oxide and boron nitride in combination.  Sasaki discloses at paragraph [0060] that the MOST preferred particle to use is a boron nitride and therefore as it would be obvious to use as the main compound it would be expected to have an amount greater than 50% and therefore within a range of 60% to 90% and the references indicate that the amounts are not critical and therefore absent a showing of unexpected results the ranges would be considered to be implied as overlapping for the major and minor components.  Sasaki discloses at paragraph [0061] that the average particle diameter is 0,2 to 10 microns that reads on Applicants range of 0.1 to 50 microns.  Sasaki discloses at paragraph [0062] that aluminum oxide can act as a reinforcing filler.  Sasaki discloses at paragraph [0120] that the coefficient of friction was 0.1 and the composition was the same and thus expected to have a failure distance greater than 500 meters.  
Pellicori is directed toward lubricating films.  Sasaki and Pellicori are both directed toward lubricating films and therefore are analogous art.    Pellicori teaches at (C2, L55-57) that a substrate is coated to form a low coefficient of friction.  Pellicori teaches at (C5, L10-12) that an adhesive layer may be present to adhere hard materials to the substrate.  Pellicori teaches at (C5, L30-34) that the hard material is preferably diamond like carbon, aluminum oxide, boron nitride and combinations thereof.  Pellicori teaches at (C5, L49) that the thickness may be from 5 to 5000 nm that reads on 0.1 to 2 microns.  Pellicori teaches at (C6, L45-47) that the harness is greater than 7 on the Mohs scale and greater than 1500 on the Koop scale.   Pellicori teaches at (C6, L47) that the sliding coefficient of friction is less than 0.25.  One would be motivated to have a thin coating for improved light transmissibility.
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Sasaki in view of the teachings of Pellicori to select each and every element as arranged in the claims and to form a prime facie case of obviousness for claims 1-4, 6-10 and 12-20

Allowable Subject Matter
8.	Claims 5, 11 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The following is a statement of reasons for the indication of allowable subject matter:   The prior art does not teach a hexagonal boron, that the carrier includes toluene or ammonia.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766